Citation Nr: 0120684	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-13 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel


INTRODUCTION

The appellant had active service from September 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which decided that new and material evidence had 
not been submitted to reopen a claim for service connection 
for the residuals of a head injury.


FINDINGS OF FACT

1.  The RO denied service connection for a head injury in a 
July 1947 rating decision, which the veteran appealed to the 
Board.  

2.  The Board, in March 1956, denied the appellant's claim 
for service connection for residuals of a head injury.

3.  The appellant submitted chiropractic reports that contain 
a medical opinion that the veteran has current disability as 
the result of injury during his active military service.

4.  The additional evidence submitted since the 1956 Board 
decision, when viewed with the other evidence on file, bears 
directly and substantially upon the specific matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1956 Board decision that denied the appellant's 
claim for service connection for residuals of a head injury 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the March 1956 rating 
decision is new and material, and it serves to reopen the 
appellant's claim for service connection for residuals of a 
head injury.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108; 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head injury.

The Board notes that the appellant's claim for service 
connection for residuals of a head injury was originally 
denied in an RO rating decision issued in July 1947.  The 
appellant appealed this denial.  The Board, in a decision 
issued in March 1956, determined "the evidence did not 
establish that the headaches complained of by the [appellant] 
subsequent to service represent residual manifestations of 
the head injuries treated in service."  The March 1956 
rating decision represents the last final action on the 
merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Concerning the application of the Veterans Claims Assistance 
Act of 2000 to this claim, the Board notes that section 3 
provides that nothing in this section shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C. § 5103A(f).

New and material evidence means evidence not previously 
submitted to agency decision-makers that bear directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and 
by itself, or in connection with evidence previously 
assembled, must be so significant that it need be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the 
1956 Board decision, the last time the service connection 
claim at issue was finally disallowed on any basis, is final 
and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).

The evidence of record at the time of the March 1956 decision 
included evidence that in 1944, the appellant was involved in 
an accident in which a Greyhound bus' mirror struck him on 
the left side of the head.  The appellant was unconscious for 
approximately six hours and was placed in the Navy Hospital 
located in Barin Field, Florida where he was diagnosed with a 
mild concussion.  The appellant claims to have remained in 
the hospital for approximately two weeks.  However, the Board 
notes the appellant's service medical records indicate he was 
admitted on July 16 and released on July 21, 1944.

An evaluation in conjunction with the appellant's discharge 
from the Navy was presented.  This evaluation failed to show 
any after effects from the accident and no scarring was 
noted.

The record at the time of the Board's decision also included 
a Special Neuropsychiatric Report dated January 5, 1956 which 
indicated that following his discharge from the Navy, the 
appellant was involved in a separate automobile accident.  
During this accident, the appellant contends he was thrown 
against the upper frame of the windshield and was "knocked 
out" momentarily.

The record further reveals that in May 1947, the appellant 
had a small scar on the left temple region.  In June 1947, 
when the appellant filed an Application for Pension or 
Compensation for Disability he claimed residuals of 
concussion lacerations of scalp; abrasions of face, left 
temporal region.  The Board notes that the RO, in its rating 
decision issued in July 1947, denied the claim because the 
manifestations did not appear on the appellant's January 1946 
discharge examination.

The evidence added to the record since the Board's March 1956 
decision includes a December 1985 Application for 
Compensation or Pension for the afore-mentioned injuries.  
Also included is a reply in which the RO informed the 
appellant that new and material information needed be 
submitted in order to reopen the claim.  

The record also contains statements, dated in April 1999, 
from Ray Teas, D.C., and Dr. Gene Beadle of the Bruce 
Chiropractic Clinic, as well as a second letter, dated in 
March 2001, from Dr. Beadle.  Dr. Teas indicates that "after 
reviewing [the appellant's] patient and service military 
records, it is my opinion that the symptoms are the result of 
the accident that occurred on July 17, 1945."  He noted a 
diagnosis of cervicocranial syndrome.  Dr. Beadle also 
referred to this diagnosis.  He added, in his April 1999 
letter, "This was my findings (sic) and I found later the 
same diagnosis was found by other doctors and traced back to 
trauma found in his military records." 

Also of current record is a transcript of a video hearing 
conducted in front of the undersigned.  The core of the 
appellant's argument at this hearing was the headaches that 
he currently suffers are directly related to the injury he 
suffered in the above-described Greyhound bus accident.

The Board finds that the newly submitted evidence, in 
particular Dr. Teas' letter, is probative of the central 
issue in this case.  This evidence, when considered alone or 
in conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  As such, this 
evidence is both "new and material" as contemplated by law.  
It provides a basis to reopen the claim for service 
connection for residuals of a head injury.

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head injury.  As such, the claim is reopened.


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for the residuals of a head injury 
must be adjudicated on a de novo basis without regard to 
finality of the prior decision.

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veteran's Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain any additional service medical 
records.  See Veteran's Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In addition to the chiropractic reports discussed above, the 
record contains a handwritten letter, dated in October 1999, 
from the office of a neurological surgeon. This statement 
refers to a letter which is not of record.  The RO shall 
attempt to gather all appropriate records, to include the 
referenced letter, and associate them with the claims file.  
Additionally, it is unclear as to whether the chiropractors 
are aware of the post-service accident involving the 
appellant.  They shall be provided information relating to 
the post-service accident and asked whether their opinion is 
changed by the information provided.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107.

2.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, if 
necessary, the RO should contact Dr. Teas 
and the Bruce Chiropractic Clinic.  These 
chiropractors should be provided with 
information relating to the post-service 
accident.  They should be asked whether 
their opinion is changed by the 
information provided, and should be asked 
to state reasons for their answer.  If 
they are unable to render an updated 
opinion, they should be asked to so 
state.  These chiropractors should also 
be asked to provide copies of any, and 
all, treatment records or reports 
relevant to this claim.  If these records 
and/or updated opinions are not obtained, 
the appellant and his representative 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records and/or opinions.  38 C.F.R. § 
3.159.  All records and reports received 
shall be made part of the claims file.

3. After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, if necessary, 
the RO shall contact the office of Thomas 
L. Windham, M.D., and request any, and 
all, medical or treatment records, to 
include any letters written on the 
veteran's behalf, relating to the 
appellant's claim for service connection 
for the current head injury. If these 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.  
All records and reports received shall be 
made part of the claims file.

4.  After the above development is 
completed, the RO should schedule the 
veteran for an examination to determine 
whether current disability exists that is 
due to the claimed injury in service.  
The claims folder should be made 
available to the examiner.  The attention 
of the examiner is directed to the 
accident involving the Greyhound bus 
during service, and the accident that 
occurred after the appellant's military 
service.  The examiner is directed to 
determine if any existing disability is 
related to the in-service accident, in 
whole or in part.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  If the examiner is unable to 
make the requested conclusions, s/he 
shall so state.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



